Citation Nr: 0033048	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to service connection for a nervous disorder 
as secondary to a service connected back disability.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied entitlement to TDIU and denied 
service connection for a nervous disorder as secondary to a 
service connected back disability.   


FINDINGS OF FACT

1.  By a rating decision in March 1997, of which the veteran 
was informed by letter dated that same month, the RO denied 
entitlement to TDIU.

2.  The veteran filed a Notice of Disagreement with the March 
1997 rating decision in June 1997.

3.  The RO issued a Statement of the Case on the issue of 
entitlement to TDIU on July 23, 1997.

4.  In his VA Form 9, received by the RO on August 5, 1997, 
the veteran did not identify the issue he desired to appeal 
or allege any errors of fact or law forming the basis of his 
appeal.  

5.  The record contains no documents filed within 60 days 
after the issuance of the Statement of the Case or within the 
remaining one-year period following notification of the 
rating decision in which the veteran alleged specific error 
of law or fact concerning the denial of TDIU eligibility.


CONCLUSION OF LAW

The veteran has not met the requirements to perfect an appeal 
of the denial of eligibility for TDIU.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (2000).  The claimant has one 
year from the date of notification of a rating decision to 
file a notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1) (West 1991).  In order to complete 
the appeal, a claimant must file a substantive appeal within 
60 days of the mailing date of the Statement of the Case, or 
within the remaining time, if any, of the one year period 
beginning on the date of notification of the rating decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) (2000).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the 
Statement of the Case and any prior Supplemental Statement of 
the Case.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
or determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a Statement of the Case or Supplemental Statement of the 
Case that is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202 (2000).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(2000).

In June 1997, VA received the veteran's Notice of 
Disagreement with the March 1997 rating decision that denied 
entitlement to TDIU.  The RO issued a Statement of the Case 
on this issue on July 23, 1997.  The veteran filed his 
substantive appeal on VA Form 9 on August 5, 1997.  In this 
substantive appeal, the veteran completed the requested 
personal identification information and indicated that he did 
not wish to appear personally at a hearing before the Board.  
However, this VA Form 9 did not discuss any alleged errors of 
fact or law.  The RO certified the veteran's appeal and sent 
the claims folder to the Board in June 2000.  The record 
before the Board does not contain any document, filed within 
60 days after the issuance of the Statement of the Case, or 
within the remainder of the one-year period beginning on the 
date of notification of the rating decision, which alleges 
any errors of fact or law in the denial of entitlement to 
TDIU.

In a letter dated September 25, 2000, the Board informed the 
veteran that the substantive appeal may not have been timely 
filed, and did not allege specific errors of law or fact with 
respect to the issue of entitlement to TDIU.  The Board 
informed the veteran that, pursuant to 38 C.F.R. § 20.203, he 
was being given 60 days from the date of the letter to 
present a written argument or to request a hearing to present 
oral argument on the issues of timeliness and adequacy of his 
substantive appeal.  To date, the Board has not received a 
response from the veteran on these issues.  

To summarize, with respect to the issue of entitlement to 
TDIU, the Board finds that no adequate substantive appeal has 
been timely filed.  The record before the Board does not 
contain any document, filed within 60 days after the issuance 
of the Statement of the Case, which alleges any errors of 
fact or law in the denial of a TDIU claim.  Accordingly, the 
Board lacks jurisdiction regarding this issue.  


ORDER

The appeal concerning entitlement to TDIU is dismissed.



REMAND

By a letter dated August 2, 2000, the RO informed the veteran 
that his appeal was being certified and transferred to the 
Board.  On August 28, 2000, the Board received additional 
evidence from the RO, pursuant to 38 C.F.R. § 19.37(b), which 
it had received from the veteran regarding his nervous 
disorder claim.  This evidence was received without a waiver 
of consideration of that evidence by the RO.  Under 38 C.F.R. 
§ 20.1304(c), evidence referred to the Board pursuant to 38 
C.F.R. § 19.37(b) without such a waiver must be referred to 
the RO for review and preparation of a supplemental statement 
of the case (SSOC).

The Board also notes that it must also take into 
consideration recent changes in the law that have affected 
VA's duty to assist the veteran in pursuing a service 
connection claim.  The Board notes that the regional office 
(RO) has not had the opportunity to apply Public Law No. 106-
475, the Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096), with respect to the veteran's service 
connection claims for schizophrenia and for PTSD.  Under the 
terms of the Act and Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), the RO should apply the provisions of the Act 
to this current service connection claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1. The RO should review the evidence 
referred to the Board under 38 C.F.R. § 
19.37(b).

2.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096) with respect to the veteran's 
service connection claim.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied the veteran  and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto. The case should thereafter be 
returned to the Board for further 
consideration, as warranted.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



